LOWELL, District Judge.
I am satisfied that to prevent the attorney of a party from taking the oath of his client to the proof of a debt in bankruptcy would work great inconvenience to the community, and, not improbably, considerable hardship. The matter is one which concerns the practical administration of the law, and not abstract justice. The reasons for the practice are stated in the opinion of the supreme court of Massachusetts in McDonald v. Willis, 143 Mass. 542, 9 N. E. 835. That the attorney for the bankrupt should be forbidden to appear for the creditors in bankruptcy ju-o-ceedings seems to me wise, and in this court the matter will soon be governed by rule. In the absence of a fixed rule, however, while I should sustain the action of a referee who refused to permit the bankrupt’s attorney to conduct the case of a creditor before- him, yet I am not prepared to hold that a referee is bound to reject a claim merely because it was filed by the bankrupt’s attorney. In this case it appears plainly that the attorney in question acted in all good faith. Order of the referee affirmed.